MEMORANDUM **
Ivan Castellanos-Correa appeals from the district court’s judgment and 22-month sentence imposed following his guilty-plea conviction for making a false statement to a federal officer, in violation of 18 U.S.C. § 1001, and misdemeanor illegal entry, in violation of 8 U.S.C. § 1325.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Castellanos-Correa has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Castellanos-Correa has not filed a pro se supplemental brief, and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.